Case 1:20-cv-01083-JTN-PJG ECF No. 16, PageID.766 Filed 11/16/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN

 DONALD J. TRUMP FOR PRESIDENT, INC.,
 MATTHEW, SEELY, ALEXANDRA SEELY,
 PHILIP O’HALLORAN, ERIC OSTERGREN,
 MARIAN SHERIDAN, MERCEDES WIRSING,                      No. 1:20-cv-01083
 and CAMERON TARSA,
                                                         Judge Janet T. Neff
                Plaintiffs,

   v.

 JOCELYN BENSON, in her official Capacity as
 Michigan Secretary of State, MICHIGAN BOARD
 OF STATE CANVASSERS, WAYNE COUNTY,
 MICHIGAN, and WAYNE COUNTY BOARD OF
 COUNTY CANVASSERS,

               Defendants.

            W.D. MICH. LCIVR 7.1(d) CERTIFICATE OF CONCURRENCE

        On behalf of Proposed Intervenor City of Detroit, the undersigned hereby certifies,

pursuant to W.D. Mich. LCivR 7.1(d), that undersigned counsel sought the parties’ concurrence

in the Motion to Intervene as a Defendant by way of email correspondence dated November 14,

2020. Defendants Jocelyn Benson and Michigan Board of State Canvassers, and Defendants

Wayne County and Wayne County Board of County Canvassers consented to intervention.

Proposed Intervenor City of Detroit has not yet received concurrence from Plaintiffs, making this

motion necessary.

 November 16, 2020                                       Respectfully submitted,

                                                         FINK BRESSACK

                                                         By:    /s/ David H. Fink
                                                         David H. Fink (P28235)
                                                         Darryl Bressack (P67820)
                                                         Attorneys for City of Detroit
Case 1:20-cv-01083-JTN-PJG ECF No. 16, PageID.767 Filed 11/16/20 Page 2 of 2




                                            38500 Woodward Ave., Ste. 350
                                            Bloomfield Hills, MI 48304
                                            Tel: (248) 971-2500
                                            dfink@finkbressack.com
                                            dbressack@finkbressack.com

                                            CITY OF DETROIT
                                            LAW DEPARTMENT
                                            Lawrence T. Garcia (P54890)
                                            Charles N. Raimi (P29746)
                                            James D. Noseda (P52563)
                                            Attorneys for City of Detroit
                                            2 Woodward Ave., 5th Floor
                                            Detroit, MI 48226
                                            Tel: (313) 237-5037
                                            garcial@detroitmi.gov
                                            raimic@detroitmi.gov
                                            nosej@detroitmi.gov
